FOSTER, Circuit Judge.
In this case appellant, a corporation organized under the laws of Delaware, filed its bill seeking interlocutory and final injunctions against appellees, to prevent their trespassing on certain lands in the parish of Plaquemines, Louisiana.
The District Court sustained a motion to dismiss the bill for want of diversity of citizenship, on the grounds that the incorporators were the true parties in interest and citizens of Louisiana, as are the appellees, and that the corporation was organized for the purpose of perpetrating a fraud upon the jurisdiction of the court. The case is in all respects similar to that of Rojas-Adam Corporation v. Young et al. (C. C. A.) 13 F.(2d) 988, recently decided, and is ruled by that decision.
However, the District Court did not pass upon the application for a preliminary injunction, and a question is raised as to the ownership by appellant of some of the lands sought to be protected by injunction. That question, and other questions as to the alleged trespass, should' be decided by the District Court.
The judgment appealed from will be reversed, and the ease remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.